                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


DOUGLAS WADE WOOD,                            )
                                              )
                             Plaintiff,       )
                                              )
vs.                                           )   Case Number CIV-18-1160-C
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                             Defendant.       )


                       MEMORANDUM OPINION AND ORDER


         Having recently obtained a remand to the Commissioner for further proceedings,

Plaintiff has filed an Application for Award of Attorney’s Fees Under the Equal Access to

Justice Act, 28 U.S.C. § 2412 (“EAJA”). Defendant does not object to the fee request,

but notes that pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), fee awards under the

EAJA must be made to the party, not the attorney.

         After consideration of Plaintiff’s request and the relevant time entries, the Court

finds Plaintiff’s motion should be granted. Defendant is directed to issue payment in

accordance with the governing law. Additionally, in the event Plaintiff later requests and

receives an attorneys’ fee award pursuant to 42 U.S.C. § 406(b), the smaller amount should

be refunded to Plaintiff by his counsel. Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).
      As set forth more fully herein, Plaintiff’s Application for an Award of Attorneys’s

Fees Under the Equal Access to Justice Act (Dkt. No. 28) is GRANTED. Plaintiff is

awarded attorney’s fees in the amount of $5,147.60.

      IT IS SO ORDERED this 18th day of February 2020.




                                           2
